DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Long (U.S. Pat. No. 9,784,198).
Regarding claims 1 and 17, Long discloses a control apparatus for a vehicle, the control apparatus comprising: 
a memory configured to store map data, the map data including data that defines a map and that have been trained through machine learning, the map being configured to use input data based on a detected value of an in-vehicle sensor as an input (col. 7, lines 50-57 discloses storing mappings and pedal positions) and 
output an output value having information about a prescribed status of the vehicle (col. 7, lines 50-57 discloses outputting torque); and 
a processor configured to execute an acquisition process of acquiring the input data and related data (col. 6, lines 42-67 disclose various sensors) different from the input data, the processor being configured to execute a calculation process of calculating the output value by using the input data, acquired through the acquisition process, as an input to the map, and 
the processor being configured to execute a sending process of sending, to an outside of the vehicle, the input data used to calculate the output value and the related data acquired through the acquisition process together with the input data (col. 32, lines 60-67).
Regarding claims 2, 18 which depends from claims 1 and 17 respectively, Long discloses wherein the related data includes a value of a positional information variable that is a variable indicating positional information of the vehicle (col. 6, lines 42-67 discloses sensors that tell the position of the vehicles crankshaft and throttle).
Regarding claim 3, 19 which depends from claim 1 and 17 respectively, Long discloses wherein the related data includes a value of an environment variable that is a variable indicating an environment around the vehicle (192 is an ambient temperature sensor).
Regarding claim 4 which depends from claim 3, Long discloses wherein: the vehicle includes 
an internal combustion engine (102); 
the prescribed status is a status of the internal combustion engine (col. 7, lines 50-57 discloses the torque which is “information about a prescribed status” of the engine); and 
the environment variable includes an intake air temperature variable that is a variable indicating an intake air temperature (192).
Regarding claim 5 which depends from claim 3, Long discloses wherein: 
the vehicle includes an internal combustion engine (102); 
the prescribed status is a status of the internal combustion engine; and 
the environment variable includes an atmospheric pressure variable that is a variable indicating an atmospheric pressure (col. 14, lines 4-8 discloses this variable).
Regarding claim 6 which depends from claim 3, Long discloses wherein: 
the vehicle includes an internal combustion engine, the in-vehicle sensor includes a crank angle sensor (180); 
the input data includes a value of a rotation waveform variable that is a variable containing information about a difference between values of instantaneous speeds in different angular intervals that are less than an interval of appearance of a compression top dead center of the internal combustion engine, the instantaneous speeds each being a rotation speed of a crankshaft of the internal combustion engine in an associated one of the angular intervals (col. 6, lines 42-45 discloses determining a speed from the crankshaft position sensor which would be a calculation of the speed between measured intervals); and 
the environment variable includes a road surface condition variable indicating a condition of a road surface on which the vehicle is traveling (col. 7, lines 64 – col. 8, line 3 would be an indication of road surface).
Regarding claim 7 which depends from claim 1, Long discloses wherein the related data includes a value of an operating status variable that is a variable indicating an operating status of the vehicle (any of the cited sensors above would give a status like the crankshaft position showing the engine is moving).
Regarding claim 8 which depends from claim 7, Long discloses wherein: 
the vehicle includes an internal combustion engine; and 
the operating status variable includes a mode variable that is a variable indicating a combustion control mode of the internal combustion engine (“combustion control mode” is a broad limitation each amount of requested torque can be considered its own “mode”).
Regarding claim 9 which depends from claim 7, Long discloses wherein: 
the vehicle includes an internal combustion engine and a transmission (col. 7, lines 4-6 discloses a transmission) configured to change a speed ratio that is a ratio of an output-side rotation speed to a rotation speed of a crankshaft of the internal combustion engine; 
the in-vehicle sensor includes a crank angle sensor (180); and 
the operating status variable includes a speed ratio variable that is a variable indicating a speed ratio of the transmission (col. 7, lines 5-7 discloses knowing the engagement and disengagement of the transmission).
Regarding claim 10 which depends from claim 8, Long discloses wherein: 
the vehicle includes a transmission (col. 7, lines 4-6) configured to change a speed ratio that is a ratio of an output-side rotation speed to a rotation speed of a crankshaft of the internal combustion engine; 
the in-vehicle sensor includes a crank angle sensor (180); and 
the operating status variable includes a speed ratio variable that is a variable indicating a speed ratio of the transmission (col. 7, lines 5-7 discloses knowing the engagement and disengagement of the transmission).
Regarding claim 11 which depends from claim 7, Long discloses wherein: 
an internal combustion engine including a catalyst (col. 10, lines 45-47 discloses a catalyst) in an exhaust passage is mounted on the vehicle; 
information about the prescribed status is information about a temperature of the catalyst (col. 10, lines 46-50 discloses knowing the catalyst needs to be heated); and 
the operating status variable includes a vehicle speed variable that is a variable indicating a travel speed of the vehicle (col. 7, lines 50-55 discloses monitoring vehicle speed).
Regarding claims 12, 13, 14, 20 which depends from claims 1, 4, 11, 17 respectively, Long discloses wherein: 
the map is a second map; the map data is second map data; the input data is second input data; the output value is a second output value; the acquisition process is a second acquisition process; the calculation process is a second calculation process; the memory is configured to store first map data that is data that defines a first map (col. 7, lines 43-57 discloses more than one map), the first map uses first input data based on a detected value of the in-vehicle sensor as an input and outputs a first output value that is an output value containing information about the prescribed status; the processor is configured to execute a first acquisition process of acquiring the first input data based on the detected value of the in-vehicle sensor; the processor is configured to execute a first calculation process of calculating the first output value by using the first input data acquired through the first acquisition process as an input to the first map; the processor is configured to execute a determination process of determining whether the first output value and the second output value match (col. 8, lines 15-50 discloses how many torques are calculated and which to choose from); and the processor is configured to execute the sending process when the processor determines through the determination process that the first output value and the second output value do not match (since the above torques are designed to be different values they are always being sent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Pat. No. 9,784,198) further in view of Naidu (U.S. Pat. No. 11,480,117).
Regarding claim 15, Long discloses 15. A learning system for a vehicle, the learning system comprising: a memory configured to store map data, the map data including data that defines a map and that have been trained through machine learning, the map being configured to use input data based on a detected value of an in-vehicle sensor as an input and output an output value having information about a prescribed status of the vehicle; a first processor configured to execute an acquisition process of acquiring the input data and related data different from the input data, the first processor being configured to execute a calculation process of calculating the output value by using the input data, acquired through the acquisition process, as an input to the map, and the first processor being configured to execute a sending process of sending, to an outside of the vehicle, the input data used to calculate the output value and the related data acquired through the acquisition process together with the input data (these limitations have been addressed by claim 1 above); and 
Long does not disclose a second processor different from an in-vehicle device, wherein: the second processor is configured to execute a reception process of receiving data sent by the first processor through the sending process; the second processor is configured to execute a re-training data generation process of generating re-training data based on the data received through the reception process, the re-training data is data for re-training the map; and the second processor is configured to execute a re-training process of re-training the map data based on the re-training data generated through the re-training data generation process.
Naidu, which deals in vehicle communication, teaches a second processor different from an in-vehicle device, wherein: the second processor is configured to execute a reception process of receiving data sent by the first processor through the sending process; the second processor is configured to execute a re-training data generation process of generating re-training data based on the data received through the reception process, the re-training data is data for re-training the map; and the second processor is configured to execute a re-training process of re-training the map data based on the re-training data generated through the re-training data generation process (col. 9, lines 17-35 discloses machine learning of torque information of the vehicle).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Long with the machine learning of Naidu because this would lead to better torque response and fuel efficiency (col. 9, lines 17-35).
Regarding claim 16 which depends from claim 15, Naidu discloses wherein: the second processor is configured to execute a map data sending process of sending the map data re-trained through the re-training process to the vehicle; and the first processor is configured to execute a map data reception process of receiving the map data sent by the second processor through the map data sending process (col. 9, lines 17-35 discloses the two processors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747